            Case 2:20-cv-00619-MJP Document 13 Filed 01/07/21 Page 1 of 3




                                                   The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8

 9   MANPREET KAUR,                              Case No. 2:20-cv-619 MJP

10                             Plaintiff,        STIPULATED MOTION TO EXTEND
                                                 DEADLINES AND ORDER
11               v.
12                                               Note on Motion Calendar:
     CHAD  WOLF, 1 Acting Secretary,             January 7, 2021
13   Department of Homeland Security; et
     al.,
14
                              Defendants.
15

16

17

18        The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate
19   and move for a 60-day extension of their deadline to file a Joint Status Report
20   and Discovery Plan, and of defendants’ deadline to Answer the Complaint. The
21   Joint Status Report and Answer are currently due January 8 and 11, 2021,
22   respectively; the new deadlines would be March 9 and 12, 2021.
23        A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4).
24   Continuing pretrial and trial dates is within the discretion of the trial judge.
25   See King v. State of California, 784 F.2d 910, 912 (9th Cir. 1986).
26

27
     1 The Acting Secretary of the U.S. Department of Homeland Security is
     incorrectly named as “John” Wolf in the Complaint and on the docket.
28   STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 1                                                     SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
            Case 2:20-cv-00619-MJP Document 13 Filed 01/07/21 Page 2 of 3




 1         The parties submit there is good cause for an extension of these

 2   deadlines. The Court has previously extended these deadlines as Defendants

 3   worked to adjudicate Plaintiff’s I-130 Petition for Alien Relative and issue the

 4   visa, as requested in Plaintiff’s mandamus Complaint. Dkt. nos. 7, 9, and 11.

 5   In September 2020, Defendant Gregory A. Richardson, Director of the Texas

 6   Service Center for United States Citizenship and Immigration Services (USCIS),

 7   adjudicated USCIS’ Notice of Intent to Revoke favorably to Plaintiff, reaffirming

 8   the prior approval of Plaintiff’s I-130 Petition. USCIS then forwarded the

 9   approved I-130 Petition to the U.S. Department of State’s National Visa Center

10   for further processing. The State Department sent Plaintiff’s visa application

11   to the U.S. consulate in Mumbai, India in November 2020. Last week, Plaintiff

12   reported to her counsel that she is scheduled for a visa interview at the

13   Mumbai consulate on January 22, 2021.

14         Considering the progress described above, the parties continue to believe

15   this mandamus action could likely be resolved without litigation. To avoid

16   unnecessary expenses and conserve their own and the Court’s resources, the

17   parties seek a further 60-day extension of their deadline to file a Joint Status

18   Report and Defendants’ deadline to file the Answer.

19         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
     DATED: January 7, 2021                      s/ Bart Klein
21                                               BART KLEIN, WSBA #10909
                                                 605 1st Ave, Ste 500
22                                               Seattle, WA 98104
                                                 Phone Number: 206-624-3787
23
                                                 Fax: 206-624-6371
24                                               Email: Bart.Klein@bartklein.com

25                                               Attorney for Plaintiff
26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 2                                                     SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
           Case 2:20-cv-00619-MJP Document 13 Filed 01/07/21 Page 3 of 3




 1
     DATED: January 7, 2021                  s/ Kyle A. Forsyth
 2                                           KYLE A. FORSYTH, WSBA #34609
                                             Assistant United States Attorney
 3                                           United States Attorney’s Office
                                             700 Stewart Street, Suite 5220
 4                                           Seattle, WA 98101-1271
                                             Phone: (206) 553-7970
 5                                           Email: kyle.forsyth@usdoj.gov
 6                                           Attorney for Defendants
 7
                                       ORDER
 8

 9        IT IS SO ORDERED.

10
          Dated this 7th day of January 2021.
11

12



                                             A
13

14

15                                           Marsha J. Pechman
                                             United States Senior District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                   UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                        700 STEWART STREET, SUITE 5220
     PAGE– 3                                                  SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
